      Case 1:20-cv-08554-PGG-JLC Document 23 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANKIE MONEGRO,

                            Plaintiff,

                -against-                                            ORDER

 BRILLIANCE NEW YORK, LLC, and                                20 Civ. 8554 (PGG) (JLC)
 VALOR 26, LLC,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Complaint was filed on October 14, 2020 (Cmplt. (Dkt. No. 1)), and the

Amended Complaint was filed on November 6, 2020. (Am. Cmplt. (Dkt. No. 6)) On October

16, 2020, this case was referred to Magistrate Judge James L. Cott for general pretrial

supervision. (Dkt. No. 5) On November 12, 2020, Plaintiff filed a notice of voluntary dismissal

as to Defendant Brilliance New York, LLC. (See Dkt. Nos. 10, 11)

               On March 23, 2021, Plaintiff filed proof of service as to Defendant Valor 26,

LLC. (Dkt. No. 19) On March 24, 2021, the Clerk of Court issued a certificate of default as to

Valor 26, LLC. (Dkt. No. 22) To date, no answer has been filed by, and no appearance has been

entered for, Defendant Valor 26, LLC.

               Accordingly, Plaintiff will move for a default judgment as to Valor 26, LLC by

May 7, 2021, in accordance with Rule VIII of this Court’s individual rules of practice, which are

available on the Court’s website. If Plaintiff does not move for a default judgment by May 7,

2021, this case will be dismissed for failure to prosecute.

Dated: New York, New York
       April 19, 2021
